DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2-21 are under consideration in this Office Action.


Title
2.	The title of the invention is not descriptive.  A new title is required that is clearly 
indicative of the invention to which the claims are directed.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
?The claims are drawn to a process for the production of a sulfated phenolic compound comprising contacting a medium comprising a phenolic compound or a precursor of a phenolic compound with a broad genus of recombinant host cells comprising a genus of heterologous polypeptides having an aryl sulfotransferase activity; wherein the recombinant host cell has been modified to have an increased protein expression of a genus of sulfate transporters compared to 

According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

?The reference of Prather et al. (Curr Opin Biotechnol. 2008 Oct;19(5):468-74; PTO 892) teaches numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the 
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice. The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with aryl sulfotransferase activity, CysP transporter activity, ATP sulfurylase, APS kinase activity, and/or 
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants at the time the application was filed were in possession of the claimed process for the production of a sulfated phenolic compound comprising contacting a medium comprising a phenolic compound or a precursor of a phenolic compound with a broad genus of recombinant host cells comprising a genus of heterologous polypeptides having an aryl sulfotransferase activity; wherein the recombinant host cell has been modified to have an increased protein expression of a genus of sulfate transporters compared to the identical host cell that does not carry said modification, where said genus of sulfate transporters includes CysP transporters belonging to the phosphate inorganic transporter (PiT) family including any variants and mutants thereof having any amino acid sequences and structures, and said genus of heterologous polypeptides having an aryl sulfotransferase activity includes any variants and mutants thereof having any amino acid sequences and structures.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

6.	Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mansilla et al. (Microbiology. 2000 Apr;146 ( Pt 4):815-821; IDS filed 08/17/2021) in view of Purchartova et al.  (Appl Microbiol Biotechnol. 2013 Dec;97(24):10391-8. Epub 2013 Mar 14; IDS filed 08/17/2021), WO9803636 (01/29/1998; IDS filed 08/17/2021, Burkart et al. (J Org Chem. 2000 Sep 8;65(18):5565-74; IDS filed 08/17/2021, Sekowska et al.  (J. Mol. Microbiol. Biotechnol. (2000) 2(2): 145-177; IDS filed 08/17/2021). 

	Mansilla et al. teach recombinant E.coli transformed to over express Bacillus subtilis cysP gene encoding CysP which catalyses sulphate uptake and belongs to the inorganic 

Purchartova et al. teach that aryl sulfotransferase IV (AstIV) from rat liver was overexpressed in Escherichia coli and purified to homogeneity, where the aryl sulfotransferase IV was used in the enzymatic preparation of silybin sulfates.  Purchartova et al. teach that silybin B was sulfated yielding 20-O-silybin B sulfate and milligram-scale sulfation of silybin B was optimized employing resting E. coli cells producing AstIV, thus avoiding the use of expensive 3′-phosphoadenosine-5′-phosphate cofactor and laborious enzyme purification.  See entire publication and abstract especially Materials and methods section and Results section pages 10392-96 and Figs. 1-3.

 	WO9803636 (01/29/1998; IDS filed on 08/23/2018) teaches arylsulfotransferases and the use of arylsulfotransferases to sulfate phenolic compounds for detoxification.  

Burkart et al. This paper describes the study of 3’-phosphoadenosine-5’-phosphosulfate (PAPS) regeneration from 3’-phosphoadenosine-5’-phosphate (PAP) for use in practical syntheses of carbohydrate sulfates which are catalyzed by sulfotransferases.  Burkart et al. teach that the E,coli genes coding for ATP sulfurylase and APS kinase located in the cluster of cysCDHIJ where ATP sulfurylase contains two subunits corresponding to genes cysE and cysN, and APS kinase exists as one subunit from the cysC gene; and both ATP sulfurylase and APS kinase were expressed in E. coli.  Burkart et al. teach the cloning and overproduction of ATP N-acetylchitoses, N,N’-diacetylchitobiose (5a), N,N’,N”-triacetylchitotriose (5b), and N,N’,N”,N’’’-tetraacetylchitotetraose (5c). See entire publication and abstract especially Experimental Section and Results and Discussion section pages 5565-73, Figs. 1-3, Schemes 1-5, and Tables 1-3.

Sekowska et al. teach sulfur assimilation and metabolism in Escherichia coli including the cysDN gene encoding ATP sulfurylase, cysC gene encoding APS kinase, and cysQ gene encoding PAP phosphatase.  See entire publication and abstract especially Anabolism section, Transport of Sulfur-Containing Molecules and Sulfur Scavenging section, pages 145-51, Figs. 1-5, and Tables 1-2

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed recombinant E.coli host cell by transforming the recombinant E.coli of  Mansilla et al. to over express the polynucleotide encoding the aryl sulfotransferase of Purchartova et al., polynucleotide encoding ATP sulfurylase of Burkart et al. or Sekowska et al., polynucleotide encoding APS kinase of Burkart et al. or Sekowska et al., and polynucleotide encoding PAP phosphatase of Sekowska et al.; where the protein expression of the aryl sulfotransferase, CysP transporter, ATP sulfurylase, APS kinase, and PAP phosphatase are increased by increasing the number of copies of the encoding polynucleotides and/or increasing the strength of the promoters operably linked to the encoding polynucleotides; and contacting a medium comprising a phenolic compound or a precursor of a phenolic compound with the  recombinant E.coli host cell to make the sulfated phenolic compound as recited in the claims.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a recombinant E.coli host cell that can be used to produce large amounts of sulfated compounds, where over expression of the CysP transporter increases uptake of sulfate.  One of ordinary skill in the art at the time the invention was made 



Conclusion

7.	No claims are allowed.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652